DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are drawn to a method and computing system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites receiving an image of visual markers of the individual; and determining the health condition of the individual based on the image of visual markers of the individual, wherein determining the health condition of the individual comprises determining a constitution type of the individual.
Independent claim 6 recites functions to receive an image of visual markers of an individual; and determine a health condition of the individual based on the image of visual markers of the individual, wherein determining the health condition of the individual comprises determining a constitution type of the individual.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by determining a health condition of an individual, which as reflected in the specification, is performed by “consider[ing] at least an image of visual markers of the individual and other details/data (hereinafter may be interchangeably referred to as profile or profile details/data) of the individual to determine health condition of the individual in a non-invasive manner” (see: specification paragraph 16). Determining the health condition of an individual “may assist the doctors or healthcare professional for early detection of any health condition.” (see: specification paragraph 50). If a claim limitation, under its broadest reasonable interpretation, managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address a problem where “[e]ach individual person may have a different equilibrium [of the human body] and may have different resistance and reaction to stressors that may disturb the equilibrium. Therefore, each individual person may have different needs and requirements for sickness management.” (see: specification paragraph 2). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “by a processing unit (102)” (claims 1, 2, and 4) and “a processing unit (102) configured to” (claims 6-7 and 9), which are additional elements that are recited at a high level of generality (e.g., the “processing unit” performs the functions of the invention, such as determining the health condition of an individual, through no more than a statement that said functions are performed “by” said processing unit; and the “processing unit” performs the functions of the invention through no more than a statement that it is “configured to” perform said functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “processing unit” language is incidental to the functions performed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 23, where “The computing system 100 depicted in FIG. 1 may be implemented in any suitable computing environment, such as one or more of, a desktop or a laptop computer, a computer server, a handheld device, tablet, phablet, a mobile phone, a Personal Digital Assistant (PDA), a smart phone or a computer provided over a wired or wireless network. In addition, the computing system 100 may be divided into more systems than shown.”
Paragraph 24, where “The processing unit 102 may include one or more microprocessors, microcomputers, microcontrollers, programmable logic controller, DSPs (digital signal processors), central processing units, state machines, logic circuitry, or any other device or devices that process/manipulate information or signals based on operational or programming instructions. The processing unit 102 may be implemented using one or more controller technologies, such as Application Specific Integrated Circuit (ASIC), Reduced Instruction Set Computing (RISC) technology, Complex Instruction Set Computing (CISC) technology, etc. The processing unit 102 may be configured to execute the instructions stored in the memory 104 to perform the predetermined operations. The processing unit 102 is also configured to receive or transmit data from other units, such as the input/output module 108 and the network interface 110, of the computing system 100. The memory 104 may be Random Access Memory (RAM) or Read Only Memory (ROM) and may be configured to store a set of instructions that are executable by the processing unit 102 to perform the predetermined operations.”
Paragraph 25, where “The storage 106 may be a hard-disk drive or a removable storage drive, such as, a floppy-disk drive, optical-disk drive, and the like. The storage 106 may also be a means for loading computer programs or other instructions into the computing system 100. In an example implementation, the storage 106 may be provided outside the computing system 100 as a standalone device or as a part of a database server. When the storage 106 is provided outside the computing system 100, the computing system 100 may be coupled with the storage 106 through a wired or wireless communication.”
Paragraph 51, where “…While several examples are described in the description, modifications, adaptations, and other implementations are possible. Accordingly, the following detailed description is not limited by the disclosed example. The processing unit 102 may be a centralized system (which may be implemented on a server or a cloud server, etc.) connected to the various other components of the computing system 100 via a network (not shown), such as internet or intranet, etc.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-5 and 7-10, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim 11 is rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to “[o]ne or more computer-readable media having encoded thereon computer-executable instructions”. The originally filed specification provides non-limiting examples:  
Paragraph 24, where “…The processing unit 102 may be configured to execute the instructions stored in the memory 104 to perform the predetermined operations. The processing unit 102 is also configured to receive or transmit data from other units, such as the input/output module 108 and the network interface 110, of the computing system 100. The memory 104 may be Random Access Memory (RAM) or Read Only Memory (ROM) and may be configured to store a set of instructions that are executable by the processing unit 102 to perform the predetermined operations.”
Paragraph 25, where “The storage 106 may be a hard-disk drive or a removable storage drive, such as, a floppy-disk drive, optical-disk drive, and the like. The storage 106 may also be a means for loading computer programs or other instructions into the computing system 100. In an example implementation, the storage 106 may be provided outside the computing system 100 as a standalone device or as a part of a database server. When the storage 106 is provided outside the computing system 100, the computing system 100 may be coupled with the storage 106 through a wired or wireless communication.”
While transmission mediums are clearly meant to include transitory propagating signals per se (e.g., “digital or analog communications signals or other intangible media”), the open nature of the examples given and what may be considered “tangible” for a “computer-readable media” leave open the possibilities that it (i.e., the computer-readable media) also includes transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0214127 to Hu in view of KR 20080109425 to Whangbo Taeg Keun.

As per claim 1, Hu teaches a method (300, 400) for determining a health condition of an individual, the method (300, 400) comprising: 
receiving, by a processing unit (102), an image of visual markers of the individual (see: Hu, paragraph 25, 78, 82, 85, and 89, is met by extracted facial features from images received by server, and a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention); and 
determining, by the processing unit (102), the health condition of the individual based on the image of visual markers of the individual (see: Hu, paragraph 25 and 78, is met by server determining a sub-optimal health condition of the user using the facial features), 
Hu fails to specifically teach wherein determining the health condition of the individual comprises determining a constitution type of the individual; however, Whangbo Taeg Keun teaches discriminating the Sasang constitution of a patient based on extracted facial features (see: Whangbo Taeg Keun, abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determination of a sub-optimal helath condition of a user using facial features as taught by Hu to include discriminating the Sasang constitution of a patient based on extracted facial features as taught by Whangbo Taeg Keun with the motivation of diagnosing the Sasang constitution of a patient remotely, objectively and accurately, thereby providing the diagnosis result to the patient who is located in a distance place (see: Whangbo Taeg Keun, abstract).

As per claim 2, Hu and Whangbo Taeg Keun teach the invention as claimed, see discussion of claim 1, and further teach: 
receiving, by the processing unit (102), a profile of the individual (see: Hu, paragraph 33, 75, and 80, is met by databases including an image database including or more images of the user and a user's health profile stored in the database is used to provide information regarding the user's family medical history and personal medical history); and 
determining, by the processing unit (102), the health condition of the individual based on the profile of the individual (see: Hu, paragraph 33, 54, 76, 78, and 80, is met by using family history indicative to particularly track appearance of eyes for the users, and using health monitoring information to detect changes of life style of the user and learn a correlation between detected facial and body changes and changes of living style or habit, the user’s profile used to determine if the person has predisposition to certain conditions); 
providing, by the processing unit (102), one or more health recommendations based on the determined health condition of the individual (see: Hu, paragraph 22, 30, 32, 34, 39, and 79, is met by, upon detecting a potential medical problem, the server triggers an alert that is sent to the user with a recommendation to address the potential problem by, for example, scheduling a physician visit to check/confirm the user's health status, and alerts for close monitoring of the health condition, and reevaluating activity goals if some anomalies are detected).

As per claim 3, Hu and Whangbo Taeg Keun teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein determining the health condition of the individual further comprises determining one or more of a disease, a health fingerprint, a reactive allergy, symptoms of a disease, susceptibility to a disease, tendency to develop illness, a functional imbalance, and a prediction of a functional imbalance (see: Hu, paragraph 33, 54, 76, 78, and 80, is met by indication of potential thyroid gland hyperactivity, an early symptom for a skin cancer if not treated early enough, a detection of an early hunchback condition because of an incorrect posture when using computer, the system detects swelling, skin acnes, color changes, skin burn of the body, the development of an injury, wound that is healing, skin condition, or other health condition on various parts of the body to determine through the time progression of images if the status is improving, deteriorating, or remains the same).

As per claim 4, Hu and Whangbo Taeg Keun teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein determination of the health condition of the individual comprises: extracting, by the processing unit (102), one or more diagnostic parameters from the image of visual markers of the individual (see: Hu, paragraph 74, 78, 82, and 85, is met by configured to recognize a user's face or other body portion and extract features that are related to a health status of the user); 
determining, by the processing unit (102), a correlation between the extracted one or more diagnostic parameters and a stored set of diagnostic parameters corresponding to a plurality of health conditions (see: Hu, paragraph 31, 54, 74-75, and 78, is met by receive input and a knowledge of mapping between facial and/or body feature changes and sub-optimal health status such as internal health or skin disease, and detect any anomaly that may be indicative of sub-optimal health status of the user, using a knowledge base to determine differences between one or more facial features (or other body features) that are indicative of a sub-optimal health condition of the user, a feature/symptom correlation database); 
assigning, by the processing unit (102), weightages to the determined correlation based on a strength of correlation (see: Hu, paragraph 30, 34, 78, 85, is met by problem area reaches a threshold level, the threshold is not predetermined for all clients but is instead calibrated and varied for each client, determining whether a threshold value is exceeded, where there are multiple thresholds where a second threshold exceeds a first threshold); and 
determining, by the processing unit (102), the health condition based on the assigned weightages (see: Hu, paragraph 34 and 78-79, is met by, if a threshold is exceeded, the system is configured to differentiate acute and chronic disease and reacts differently).

As per claim 5, Hu and Whangbo Taeg Keun teach the invention as claimed, see discussion of claim 2, and further teach: 
wherein providing the one or more health recommendations comprises providing recommendations related to health supplements, medicines, medical support, exercise, diet management, lifestyle management, personalized body care products, wellness plan, precautions, additional health test, and sickness management (see: Hu, paragraph 22, 30, 32, 34, 39, and 79, is met by, upon detecting a potential medical problem, the server triggers an alert that is sent to the user with a recommendation to address the potential problem by, for example, scheduling a physician visit to check/confirm the user's health status, and alerts for close monitoring of the health condition, and reevaluating activity goals if some anomalies are detected), and 
wherein the image of visual markers comprises an image of face, hair, or nail, of the individual (see: Hu, paragraph 25, 78, 82, and 85, is met by extracted facial features from images received by server).

Claims 6-11 repeat the subject matter of claims 1-5, which have been shown to be fully disclosed by the cited prior art in the rejections above; as such, claims 6-11 are rejected here for the same reasons given in the above rejections of claims 1-5, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and include:
WO 2018/218790 A1 to Zhang, Guanjing (see abstract);
U.S. Patent Application Publication 2017/0143211 to Liu (abstract); and
U.S. Patent Application Publication 2015/0261996 to Kim (see abstract and paragraph 632-634).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/               Primary Examiner, Art Unit 3626